Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10th 2020 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (US 2004/0220655).
Regarding claim 2, Swanson et al. disclose a device (Figures 2 and 7) capable of being used in a procedure to change a course of a vessel, the device comprising: a fixed part (102) configured to be elastically expandable to support a vessel wall (¶[0082]); and an extension part (104) extending by a predetermined length from the fixed part to change the course of the vessel (for example the device could be placed at a T-shaped vessel intersection where part 104 could prevent collapse of a vessel (forming the top of the “T”)), wherein the extension part comprises a 1-1-th extension part (bottom 1/8th, 1/4th, etc. of the loop 104 starting from one of the two points where it connects to part 102; noting that Applicant’s extension parts, body parts and body connecting parts are portions of a single arch structure having no identifiable feature distinguishing them from any other arbitrarily selected lengths of the same arch), having a distal end and extending by a predetermined length from any one point of the fixed part, wherein the any one point comprises a peak structure of said fixed part (see Figure 7 where member 106 connects to a peak of 102 on opposing sides of 102); a 1-2-th extension part (bottom 1/8th, 1/4th, etc. of the loop 104 starting from the point where it connects to part 102 on the opposite side of 102 from the 1-1-th extension part) having a distal end and extending by a predetermined length from a farthest point of a circle from the any one point of the fixed part, wherein said farthest point is at another peak structure of said fixed part (a circle can be drawn between the two extension parts where furthest points of the circle touch the bottom of the extension parts); wherein the device further comprises a first body part (top 1/4, 1/3, etc. of the loop 104) having two distal ends and connecting (indirectly via first and second body parts explained below) both distal ends of the 1-1-th extension part and the 1-2-th extension part to each other, wherein the first body part further comprises a first body connecting part (a portion of loop 104 between one end of the first body part and one of the extension parts) having two distal ends and connecting one distal end of the first body part and the distal end of the 1-1-th extension part to each other, and a second body connecting part (portion of loop 104 connecting the other end of the body part to the other extension part) having two distal ends and connecting the other distal end of the first body part and the distal end of the 1-2-th extension part to each other, wherein each of the first body connecting part and the second body connecting part has a curved line shape (the entire loop 104 is curved - Figure 7) wherein the fixed part has a closed ring shape and a shape in which a top dead center and a bottom dead center are continuously formed (102 is a single sinusoidal ring as evident from Figure 7).  
Regarding claim 32, as explained above, arbitrarily selected lengths of the bottom of arch 104 can be designated as the extension parts.  The bottom 1/4th of one end of the arch can be considered as the 1-1-th extension part and the bottom 1/3rd of the other end of the arch can be considered as the 1-2-th extension part.
Regarding claim 33, the top dead center and the bottom dead center parts of the closed ring form a zig-zag shape (evident from Figure 7).  
Regarding claim 34, a small portion of the arch 104, where it connects to the fixed part 102 can be considered as the claimed 1-1-th connecting part.


Claims 2, 15, 16 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renati (US 2002/0058897).
Regarding claims 2 and 32-34, Renati discloses the structure (Figure 40B) as shown below where the claimed parts are labelled.  It is noted that the extension parts could be used pull on and anchor a vessel to tissue thereby changing its course as evident form Figure 40C.  It is further noted that the various parts have been arbitrarily selected from otherwise integral portions of members 322. 

    PNG
    media_image1.png
    217
    427
    media_image1.png
    Greyscale
[AltContent: textbox (1-1-th extension part)][AltContent: textbox (1-2-th extension part)][AltContent: textbox (first body part)][AltContent: textbox (fist body connecting part)][AltContent: textbox (1-1-th connecting part)][AltContent: textbox (second body connecting part)][AltContent: textbox (fixed part)][AltContent: oval][AltContent: textbox (furthest points on imaginary circle connecting extension parts)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]








Regarding claims 15 and 16, the claimed parts can be identified in the same manner on the other (unlabeled) member 322 or second extension part.

Response to Arguments
Applicant’s arguments with respect the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771